144 S.E.2d 584 (1965)
265 N.C. 558
STATE
v.
L. D. JACKSON.
No. 337.
Supreme Court of North Carolina.
November 3, 1965.
*585 Atty. Gen. T. W. Bruton and Deputy Atty. Gen. Harry W. McGalliard, for the State.
Braswell & Strickland, Goldsboro, for defendant appellant.
PER CURIAM.
On motion for judgment of nonsuit the evidence must be considered in the light most favorable to the State and contradictions and discrepancies therein do not warrant the granting of the motion. State v. Thompson, 256 N.C. 593, 124 S.E. 2d 728; State v. Roop, 255 N.C. 607, 122 S.E.2d 363; State v. Simpson, 244 N.C. 325, 93 S.E.2d 425. There was ample evidence to support a finding of each element of the offense with which the defendant was charged and of which the jury found him guilty. There was no error in overruling the motion for judgment of nonsuit.
The trial court had discretionary power to permit the introduction of additional evidence after both parties had rested *586 and arguments had been made to the jury. State v. Harding, 263 N.C. 799, 140 S.E.2d 244. The limitation of the scope of subsequent arguments to the jury was also in the discretion of the trial court.
We have carefully examined the exceptions to the various rulings of the court upon the admission of evidence and the exceptions to the charge to the jury. We find no merit in any of them.
No error.